Supplement dated March 17, 2010 to the Class J Shares Prospectus for Principal Funds, Inc. dated March 1, 2010 (As Supplemented on March 1, 2010) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. L ARGE C AP B LEND F UND I On March 8, 2010, the Board of Directors for Principal Funds, Inc. approved the following proposal: acquisition of the assets of the LargeCap Blend Fund I to be acquired by the LargeCap S&P 500 Index Fund This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy statement/Prospectus that is expected to be mailed to record date acquired Fund shareholders in May 2010. S HORT -T ERM B OND F UND On March 8, 2010, the Board of Directors for Principal Funds, Inc. approved the following proposal: acquisition of the assets of the Short-Term Bond Fund to be acquired by the Short-Term Income Fund This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy statement/Prospectus that is expected to be mailed to record date acquired Fund shareholders in May 2010. S TRATEGIC A SSET M ANAGEMENT ("SAM") F LEXIBLE I NCOME P ORTFOLIO On page 7, delete the Average Annual Total Returns table and substitute the following: Average Annual Total Returns For the periods ended December 31, 2009 1 Year 5 Years 10 Years Class J Return Before Taxes 19.69% 3.54% 4.57% Class J Return After Taxes on Distributions 18.10% 2.09% 2.97% Class J Return After Taxes on Distribution and Sale of Fund Shares 12.82% 2.27% 3.01% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93% 4.97% 6.33% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46% 0.42% -0.95% Capital Benchmark (25/75) Index (reflects no deduction for fees, expenses, or taxes) 11.16% 4.05% 4.74% MANAGEMENT OF THE FUNDS Fees Paid to Principal On page 227, in the "Fees Paid to Principal" table, for MidCap Growth, delete 0.69% and substitute 0.65%. On page 227, in the Fees Paid to Principal sub-section, add the following information before the paragraph that begins, "The Fund operates as a Manager of Managers." A LL F UNDS (E XCEPT M ONEY M ARKET F UND ) The Distributor has voluntarily agreed to limit the Funds Distribution and/or Service (12b-1) Fees normally payable by the Fund. The expense limit will maintain the level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.40% for Class J shares. The expense limit may be terminated at any time. L ARGE C AP G ROWTH F UND I ( IN ADDITION TO NOTE ABOVE ) Principal has voluntarily agreed to limit the Funds Management Fees. The fee waiver will reduce the Funds Management Fees by 0.09% (expressed as a percent of average net assets on an annualized basis). The expense limit may be terminated at any time. M ONEY M ARKET F UND Principal has voluntarily agreed to limit the Fund's expenses to the extent necessary to maintain a 0% yield. The voluntary expense limit may be terminated at anytime.
